330 F.2d 609
IMPERIAL CASUALTY & INDEMNITY COMPANY, Appellant,v.C. C. LEMONDS TRUCKING COMPANY, Appellee.
No. 20856.
United States Court of Appeals Fifth Circuit.
April 16, 1964.

Leon H. Handley, Gurney, Gurney & Handley, Orlando, Fla., for appellant.
Cecil Brown, Sutton & Brown, Orlando, Fla., for appellee, C. C. Lemonds Trucking Co.
Before MARIS,* GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
In this proceeding for declaratory judgment the appellant complains of the charge of the District Court with respect to the burden of proof. All fact issues were decided contrary to the contentions of the appellant. Upon consideration of the entire record, which at best reflects serious uncertainty as to whether the appellant preserved for consideration on appeal the questions now raised, we are unable to conclude that error was committed.


2
The judgment is affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation